[ex109depositaccountcontr001.jpg]
EXECUTION COPY DEPOSIT ACCOUNT CONTROL AGREEMENT DEPOSIT ACCOUNT CONTROL
AGREEMENT dated as of June 4, 2015 among Avaya Canada Corp. (the "Lien
Grantor"), Citibank, N.A., (the "Secured Party"), and Citibank, N.A., Canadian
branch (the "Depositary Bank"). W I T N E S S E T H : WHEREAS, the Lien Grantor
is the Depositary Bank's customer with respect to the Accounts (as defined
below); WHEREAS, the Lien Grantor is party to a certain credit agreement dated
as of June 4, 2015 between, inter alia, the Secured Party (the "Credit
Agreement"); WHEREAS, in connection with the Credit Agreement the Lien Grantor
has granted to the Secured Party a security interest in the Accounts pursuant to
a separate agreement entered into between the Lien Grantor and the Secured
Party. The Depositary Bank is being requested to enter into this Agreement and
is willing to do so. NOW, THEREFORE, the parties hereto agree as follows:
Section 1. Establishment of Accounts. The Depositary Bank confirms that the
Depositary Bank has established the Account(s) set forth on Schedule I in the
name of the Lien Grantor (such account(s) and any successor account(s), the
"Accounts"). Section 2. Instructions. The Depositary Bank agrees to comply with
any instructions originated by the Secured Party pursuant to Section 8 hereof
directing disposition of funds in the Accounts without further consent by the
Lien Grantor or any other person. The Secured Party agrees to provide any and
all reasonably requested information by the Depositary Bank to enable the
Depositary Bank to comply with instructions and/or provide the Secured Party
with access to CitiDirect (the Depositary Bank's online banking platform used to
initiate transfers). Section 3. Waiver of Lien; Waiver of Set-off. (i) Except
for amounts referred to in Section 3(h), the Depositary Bank waives any security
interest, lien or right to make deductions or set-offs that it may now have or
hereafter acquire in or with respect to the Accounts. Any amounts credited to
the Accounts will not be subject to deduction, set-off, banker's lien, or any
other right in favor of any person other than the Secured Party. (ii)
Notwithstanding Section 3(i), the Depositary Bank may charge or setoff (via
automatic debit, by mechanical, electronic or manual means) the Deposit Account
for: (A) all amounts due to it in respect of interest charges, its customary and
agreed to fees and expenses for the routine maintenance and operation of the
Accounts; LEGAL 23808525.11 DEPOSIT ACCOUNT CONTROL AGREEMENT - CANADA Exhibit
10.9



--------------------------------------------------------------------------------



 
[ex109depositaccountcontr002.jpg]
EXECUTION COPY (B) any adjustments or corrections of any posting or encoding
errors (including any clerical errors or calculation errors); and (C) the face
amount of any cheques, electronic credits, or other items that have been
credited to the Accounts but at any time are subsequently returned, reversed,
unpaid or otherwise uncollected, for any reason whatsoever. Section 4. Choice of
Law and Waiver of Jury Trial. (i) This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the Province of
Ontario and the laws of Canada applicable therein and the parties hereto
irrevocably attorn to the non-exclusive jurisdiction of the courts of the
Province of Ontario in respect of all matters pertaining to this Agreement. (ii)
Each party waives all rights to trial by jury in any action, claim or proceeding
(including any counterclaim) of any type arising out of or directly or
indirectly relating to this Agreement. Section 5. Conflict with Other
Agreements. In the event of any conflict between this Agreement (or any portion
hereof) and any other agreement between the Depositary Bank and the Lien Grantor
with respect to the Accounts, whether now existing or hereafter entered into,
the terms of this Agreement shall prevail. Section 6. Amendments. No amendment
or modification of this Agreement or waiver of any right hereunder shall be
binding on any party hereto unless it is in writing and is signed by all the
parties hereto. Section 7. Notice of Adverse Claims. Except for the claims and
interests of the Secured Party and the Lien Grantor, the Depositary Bank does
not know of any claim to, or interest in, the Accounts. If any person asserts
any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, attachment, execution or similar process) against any one or more of
the Accounts, the Depositary Bank will promptly notify the Secured Party and the
Lien Grantor thereof. Section 8. Lien Grantor Instructions; Notice of Exclusive
Control; Provision of Information. (i) So long as the Depositary Bank has not
received a Notice of Exclusive Control (as defined below), the Depositary Bank
will comply with instructions of the Lien Grantor or any duly authorized agent
of the Lien Grantor in respect of the Accounts. After the Depositary Bank
receives a written notice from the Secured Party that it is exercising exclusive
control over the Accounts in the form of Exhibit A (a "Notice of Exclusive
Control"), the Depositary Bank will cease complying with instructions of the
Lien Grantor or any of its agents and shall thereafter comply only with written
instructions of the Secured Party. LEGAL 23808525.11 DEPOSIT ACCOUNT CONTROL
AGREEMENT - CANADA



--------------------------------------------------------------------------------



 
[ex109depositaccountcontr003.jpg]
EXECUTION COPY (ii) Notwithstanding Section 8(i) of this Agreement, for a period
to be determined by the Depositary Bank, acting reasonably, following the
receipt by the Depositary Bank of a Notice of Exclusive Control, the Depositary
Bank agrees that the Accounts shall be frozen and the Depositary Bank shall not
(i) accept any instructions in respect of the Accounts or any funds contained
therein, whether in writing or otherwise, from any party to this Agreement or
(ii) process any cheques drawn on any Account, provided that the Depositary Bank
may, during such period, deposit any cheques or other funds received by it for
deposit to the Account. Each party to this Agreement acknowledges and agrees
that, where a Notice of Exclusive Control is delivered after 12:00 p.m. (Toronto
time) on any Business Day, the Account shall be frozen in accordance with this
8(ii) effective as of the next Business Day. "Business Day" means a day (other
than Saturday or Sunday) on which the Depositary Bank is open for general
business in Toronto, Ontario. (iii) Depositary Bank shall provide to the Lien
Grantor and Secured Party, at the Lien Grantor's expense, monthly statements
summarizing the daily activity in the Account. Depositary Bank shall also
provide to Secured Party, at the Lien Grantor's expense, such information
compiled by Depositary Bank in accordance with the activity, on a daily, weekly
or monthly basis, in the Account, as may be reasonably requested by Secured
Party in writing. Section 9. Representations, Warranties and Covenants of the
Depositary Bank. The Depositary Bank makes the following representations,
warranties and covenants: (i) The Accounts have been established as set forth in
Section 1 above and will be maintained in the manner set forth herein until this
Agreement is terminated. The Depositary Bank will not change the name or account
number of the Accounts without prior written notice to the Secured Party. (ii)
This Agreement is a valid and binding agreement of the Depositary Bank. (iii)
The Depositary Bank has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any person (other than the
Secured Party) relating to the Accounts pursuant to which it has agreed, or will
agree, to comply with any instructions of such person. The Depositary Bank has
not entered into any other agreement with the Lien Grantor or the Secured Party
purporting to limit or condition the obligation of the Depositary Bank to comply
with any instruction as agreed in Section 2 hereof. Section 10. Successors and
Transferees. (i) This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.
Except as provided in LEGAL_23808525.11 DEPOSIT ACCOUNT CONTROL AGREEMENT -
CANADA



--------------------------------------------------------------------------------



 
[ex109depositaccountcontr004.jpg]
EXECUTION COPY Section lO(ii) below, a voluntary transfer of a party's rights or
duties under this Agreement without the written consent of the other parties
will be void. (ii) The Depositary Bank may transfer or assign its rights and
duties under this Agreement to an affiliate or subsidiary, by contract or
operation of law, without consent of the Lien Grantor or Secured Party, and will
promptly provide notice to the parties. (iii) The Secured Party may transfer or
assign its rights and duties under this Agreement with the prior written consent
of the Depositary Bank, such consent not to be unreasonably withheld. Section
11. Notices. Except as otherwise provided herein, any notice to the Lien
Grantor, the Depositary Bank or the Secured Party under the provisions hereof
shall be given by courier delivery or by facsimile transmission and if so
delivered shall be deemed to have been given at the time of such delivery and if
so sent by telecopier shall be deemed to have been given on the date transmitted
if transmitted between 9:00 am. and 5:00 p.m. (Toronto time) on a Business Day
and otherwise on the first (1st) Business Day after transmission. Each party may
likewise from time to time notify each other party of a change of address or
facsimile number: Communications with the Lien Grantor shall be addressed as
follows: Avaya Canada Corp. 11 Allstate Pkwy, Suite 300 Markham, ON L3R9T8
Attention: Adele FreedmanVP and Deputy GC, Corporate Law and Corporate Secretary
Phone: Office (408) 562-3400; Mobile (415) 794-2582 Fax: 408-562-2853
Communications with the Secured Party shall be addressed as follows: Citibank,
N.A. 390 Greenwich Street, 1st Floor New York, NY 10013 Attention: Brendan
Mackay Phone: 212-723-3752 Fax: 646-862-8261 Communications with the Depositary
Bank shall be addressed as follows: Citibank, N.A, Canadian branch LEGAL
23808525.11 DEPOSIT ACCOUNT CONTROL AGREEMENT - CANADA



--------------------------------------------------------------------------------



 
[ex109depositaccountcontr005.jpg]
EXECUTION COPY 123 Front Street, Suite 1800 Toronto, ON M5J 2M3 Attention:
Customer Service Department Phone: 416-947-4174 Fax: 416-947-5462 Communications
and delivery of Notice of Exclusive Control to the Depositary Bank shall be
addressed as follows: Citibank, N.A, Canadian branch 123 Front Street, Suite
1900 Toronto, ON M5J 2M3 Attention: Global Subsidiaries Group Phone:
416-947-5864 Fax: 416-915-6347 Section 12. Termination. This Agreement may be
terminated (i) by the Secured Party at any time by notice to the other parties
or (ii) by the Depositary Bank upon 30 days notice to the other parties. Upon
the effective date of termination by the Depositary Bank, the obligations of the
Depositary Bank hereunder with respect to the operation and maintenance of the
Accounts after the receipt of such notice shall terminate, and the Secured Party
shall have no further right to originate instructions concerning the Accounts
and any previous Notice of Exclusive Control delivered by the Secured Party
shall be deemed to be of no further force and effect. Section 13. Indemnity;
Depositary Bank's Responsibility. The Lien Grantor and, following the delivery
of the Notice of Exclusive Control, the Secured Party, agrees to indemnify,
defend and hold harmless the Depositary Bank against any loss, liability or
expense (including reasonable fees and disbursements of counsel) incurred in
connection with this Agreement, including any action taken by the Depositary
Bank pursuant to the instructions of the Secured Party, except to the extent due
to the gross negligence, bad faith or willful misconduct of the Depositary Bank
or breach of any of the provisions hereof. The Lien Grantor confirms and agrees
that the Depositary Bank shall not have any liability to the Lien Grantor for
wrongful dishonor of any items as a result of any instructions of the Secured
Party. In no event shall the Depositary Bank have liability for any indirect,
consequential, special, punitive, or other such losses, even if the Depositary
Bank has been notified of the likelihood of such damages. The Secured Party
agrees to reimburse the Depositary Bank for any amount listed in Section 3(h)
which remains unpaid by Lien Grantor for a period of 15 days from date of demand
made by Depositary Bank or Depositary Bank is enjoined, stayed or prohibited
from making demand.. The Depositary LEGAL_23808525.11 DEPOSIT ACCOUNT CONTROL
AGREEMENT - CANADA



--------------------------------------------------------------------------------



 
[ex109depositaccountcontr006.jpg]
EXECUTION COPY Bank shall have no duty to inquire or determine whether the
obligations of the Lien Grantor to the Secured Party are in default or whether
the Secured Party is entitled to give any such instructions. The Depositary Bank
is fully entitled to rely upon such instructions from the Secured Party without
further inquiry into identity, authority, or right of the person issuing such
instructions. Section 14. Limitation of Depositary Bank's Liability. Depositary
Bank undertakes to perform only such duties as are expressly set forth in this
Agreement and to deal with the Account with the degree of skill and care that
Depositary Bank accords to all accounts and funds maintained and held by it on
behalf of its customers. Notwithstanding any other provision of this Agreement,
it is agreed by the parties hereto that Depositary Bank shall not be liable for
any action taken by it or any of its directors, officers or employees in
accordance with this Agreement except for its or their own gross negligence, bad
faith, wilful misconduct, or breach of any of the provisions hereof. In no event
shall Depositary Bank be liable for losses or delays resulting from computer
malfunctions or interruption of communication facilities which are beyond
Depositary Bank's control or from other causes which are beyond Depositary
Bank's control or from force majeure or for indirect, special or consequential
damages. Section 15. Amendments. This Agreement may only be amended or modified
by written instrument signed by all parties hereto. Section 16. Severability.
Any provision of this Agreement that is or becomes unenforceable shall be
unenforceable to the extent of such unenforceability without invalidating the
remaining provisions hereof. To the extent permitted by applicable law, each of
the parties hereby waives any provision of law that renders any provision hereof
unenforceable in any respect. Section 17. Further Assurances. The parties shall
at all times do, execute, acknowledge and deliver such acts, deeds and
agreements as may be reasonably or desirable to give effect to the terms of this
Agreement. Section 18. No Fiduciary Obligations. Nothing in this Agreement shall
constitute any party to this Agreement a fiduciary in relation to any other
party to this Agreement. Section 19. Counterparts. This Agreement may be
executed in counterparts and by facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. [remainder of page intentionally left blank] LEGAL 23808525.11
DEPOSIT ACCOUNT CONTROL AGREEMENT - CANADA



--------------------------------------------------------------------------------



 
[ex109depositaccountcontr007.jpg]
EXECUTION COPY IN WITNESS WUEREOI7, the parties hereto have duly executed this
Agreement as of the day and year first above written. AVAYA CANADA CORP., as
Lien. Grantor f ' \ By: .. — v Name: ' ,u Title: A j[ I fecL$tiitc DEPOSIT
ACCOUNT CONTROL AGREEMENT - CANADA



--------------------------------------------------------------------------------



 
[ex109depositaccountcontr008.jpg]
EXECUTION COPY CITIBANK, N.A., as Secured Party By: Name: Title: Brendan Mackav
Vp President and Director DEPOSIT ACCOUNT CONTROL AGREEMENT - CANADA



--------------------------------------------------------------------------------



 
[ex109depositaccountcontr009.jpg]
EXECUTION COPY CITIBANK, N.A., CANADIAN BRANCH, as Depositary Bank By: Name-
Victoria Patterson Director Title: Citibank Canada-GTS (416)947-5885 DEPOSIT
ACCOUNT CONTROL AGREEMENT • CANADA



--------------------------------------------------------------------------------



 
[ex109depositaccountcontr010.jpg]
EXECUTION COPY Exhibit A [Letterhead of Secured Party] Deposit Account Control
Agreement Notice of Exclusive Control [Date] [Name and Address of Depositary
Bank] Attention: Re: Notice of Exclusive Control Ladies and Gentlemen: As
referenced in the Deposit Account Control Agreement dated as of , among Avaya
Canada Corp. (the "Lien Grantor"), us and you (a copy of which is attached), we
notify you that we will hereafter exercise exclusive control over deposit
account numbers (the "Accounts"). You are instructed not to accept any
directions or instructions with respect to the Accounts from any person other
than the undersigned unless otherwise ordered by a court of competent
jurisdiction. A copy of this notice is simultaneously provided to the Lien
Grantor. We recognize that, as a condition to your complying with this Notice of
Exclusive Control and the Deposit Account Control Agreement and to the extent
that we have not already done so, we must provide you with other information as
reasonably required by you. Very truly yours, CITIBANK, N.A. By: Name: Title:
cc: Avaya Canada Corp. A-l LEGAL 23808525.11



--------------------------------------------------------------------------------



 